Case 1:19-cr-00059-LO Document 168-12 Filed 11/23/20 Page 1 of 1 PagelD# 1373

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA )
) Case No, 1:19-cr-59

Vv. )

)

DANIEL EVERETTE HALE )

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

], Aaron T, Matthers __, attest under penalties of perjury (or criminal punishment for false statement or
false attestation) that I am employed by ISOC (business), and that my
official title is Operations NCO , Tamacustodian of records for
such business entity. I state that each of the records attached hereto (and numbered 20017-20018) is the
original record or a true duplicate of the original record in the custody of _ Reception Company

(name of business from which documents are produced), and that | am the custodian of the attached records

consisting of two pages.
I further state that:

A, All records attached to this certificate were made at or near the.time of the occurrence
of the matters set forth, by, or from information transmitted by, a person with
knowledge of those matters;

B, ‘Such records were kept in the course of a regularly conducted business activity of JSOC
(business) IAW CJCSM 5760.01A, Vol. II 13 July 2012; and

Cc, Such records were made by JSOC (business) as a regular
practice.

| further state that this certification is intended to satisfy Rule 902(11) of the Federal Rules of Evidence,

November 10" 2020 Ai.
-

Date Signature

 

GOVERNMENT
EXHIBIT

S00

 
